
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 271
        [EPA-R08-RCRA-2009-0212; FRL-8895-6]
        Montana: Final Authorization of State Hazardous Waste Management Program Revisions
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          The State of Montana has applied to EPA for final authorization of the changes to its hazardous waste program under the Resource Conservation and Recovery Act (RCRA). EPA proposes to grant final authorization to the hazardous waste program changes submitted by the State of Montana. In the “Rules and Regulations” section of this Federal Register, EPA is authorizing the changes in an immediate final rule. EPA did not propose the rule prior to issuing the immediate final rule because we believe this action is not controversial and do not expect comments that oppose it. We have explained the reasons for this authorization in the preamble to the immediate final rule. Unless we get written comments that oppose this authorization during the comment period, the immediate final rule will become effective on the date it establishes, and we will not take further action on this proposal. If we receive comments that oppose this action, we will publish a document in the Federal Register withdrawing this rule before it takes effect. EPA will then address public comments in a later final rule based on this proposal. Any parties interested in commenting on these actions must do so at this time. EPA may not provide further opportunity for comment.
        
        
          DATES:
          Comments must be received on or before May 27, 2009.
          
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-R08-RCRA-2009-0212 by one of the following methods:
          • Federal eRulemaking Portal:
            http://www.regulations.gov. Follow the on-line instructions for submitting comments.
          • E-mail:
            cosentini.christina@epa.gov.
          
          • Fax: (303) 312-6341.
          • Mail: Send written comments to Christina Cosentini, Solid and Hazardous Waste Program, EPA Region 8, Mailcode 8P-HW, 1595 Wynkoop Street, Denver, Colorado 80202-1129.
          • Hand Delivery or Courier: Deliver your comments to Christina Cosentini, Solid and Hazardous Waste Program, EPA Region 8, Mailcode 8P-HW, 1595 Wynkoop Street, Denver, Colorado 80202-1129. Deliveries are only accepted during the Regional Office's normal hours of operation. The public is advised to call in advance to verify the business hours. Special arrangements should be made for deliveries of boxed information.
          
            Instructions: Direct your comments to Docket ID No. EPA-R08-RCRA-2009-0212. EPA's policy is that all comments received will be included in the public docket without change, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider CBI or otherwise protected through http://www.regulations.gov, or e-mail. The Federal Web site http://www.regulations.gov is an “anonymous access” system, which means EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an e-mail comment directly to EPA rather than through http://www.regulations.gov, your e-mail address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the Internet. If you submit an electronic comment, EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If EPA cannot read your comment due to technical difficulties, and cannot contact you for clarification, EPA may not be able to consider your comment. Electronic files should avoid the use of special characters or any form of encryption, and be free of any defects or viruses. For additional information about EPA's public docket, visit the EPA Docket Center homepage at http://www.epa.gov/epahome/dockets.htm.
          
            Docket: All documents in the docket are listed in the http://www.regulations.gov index. Although listed in the index, some information may not be publicly available, e.g., CBI or other information whose disclosure is restricted by statute. Certain other material, such as copyrighted material, will be publicly available only in hard copy. Publicly available docket materials are available either electronically through http://www.regulations.gov or in hard copy at: EPA Region 8, from 9 a.m. to 4 p.m., 1595 Wynkoop Street, Denver, Colorado, contact: Christina Cosentini, phone number (303) 312-6231, or the Montana Department of Environmental Quality, from 9 a.m. to 4 p.m., Metcalf Building, 1520 East Sixth Avenue, Helena, Montana 59620, contact: Robert Martin, phone number (406) 444-4194.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Christina Cosentini, 303-312-6231, cosentini.christina@epa.gov or Robert Martin, 406-444-4194, rmartin@mt.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:

        For additional information, please see the immediate final rule published in the “Rules and Regulations” section of this Federal Register.
        
          Dated: April 8, 2009.
          Stephen S. Tuber,
          Acting Regional Administrator, Region 8.
        
      
      [FR Doc. E9-9541 Filed 4-24-09; 8:45 am]
      BILLING CODE 6560-50-P
    
  